

115 HR 1411 IH: Transparent Summer Flounder Quotas Act
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1411IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Pallone (for himself and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo continue in effect for the 2017 and 2018 fishing seasons certain fishing specifications for the
			 summer flounder fishery, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transparent Summer Flounder Quotas Act. 2.Continuation of fishing specifications for the summer flounder fishery (a)LimitationThe final rule published by the National Marine Fisheries Service titled Fisheries of the Northeastern United States; Summer Flounder, Scup, and Black Sea Bass Fisheries; 2017–2018 Summer Flounder Specifications and Announcement of 2017 Summer Flounder and Black Sea Bass Commercial Accountability Measures and published December 22, 2016 (81 Fed. Reg. 93842), shall not apply with respect to the summer flounder fishery.
 (b)Continuation of previous specificationsThe specifications for summer flounder established in the rule titled Fisheries of the Northeastern United States; Summer Flounder, Scup, and Black Sea Bass Fisheries; 2016–2018 Summer Flounder, Scup, and Black Sea Bass Specifications and published December 28, 2015 (80 Fed. Reg. 80689), shall apply with respect to the summer flounder fishery until the date on which—
 (1)a new summer flounder stock assessment is completed after the date of the enactment of this Act; and
 (2)a new rule based on such stock assessment takes effect. (c)Relationship to existing lawSubsections (a) and (b)—
 (1)shall apply notwithstanding section 302(h)(6) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(h)(6)); and
 (2)shall not be construed to affect any other provision of such Act. 